RESOLUCIÓN.
Por cuanto, la Corte de Distrito de San Juan, Sección Primera, con fecha 24 de septiembre de 1914, dictó senten-cia en este caso la cual fué apelada por el demandado el 29 del mismo mes, sin que se haya presentado para su aproba-ción proyecto de exposición del caso.
Por cuanto, la parte apelada ha solicitado la desestima-ción de esta apelación por no haberse radicado en este tribunal la transcripción de autos a pesar de haber expirado el término .para ello, sin que se haya pedido prórroga al-*449guna, cuya moción de desestimación^ fue radicada en este tribunal el 16 de noviembre corriente y notificada a la parte contraria el mismo día, habiéndose señalado su vista para el 23 de noviembre corriente.
PoR cuanto, la parte apelante el mismo día 23 del co-rriente radicó la transcripción de autos compuesta de nueve páginas escritas en maquinilla, y momentos antes del acto de la vista radicó una moción acompañada de una declara-ción jurada en la cual alega como motivos para no haber pre-sentado oportunamente dicha transcripción ocupaciones pre-ferentes del taquígrafo de la corte inferior que impidieron, a éste preparar oportunamente el récord y además la circuns-tancia de haberse copiado» la transcripción con error consis-tente en haberse incluido una sentencia que no era la del caso, por todo lo cual pide a este tribunal que se le admita la transcripción de autos y se desestime la moción de deses-timación del recurso.
Pos cuanto, de acuerdo con la jurisprudencia sentada en el caso de Diez v. Vélez et al., 16 D. P. R., 851, y el artículo 58 del reglamento de este tribunal, procede la desestimación de una apelación cuando la transcripción ha sido radicada después de la fecha en que fué notificada la moción sobre desestimación de la apelación.
Pon tanto, vistos los artículos 299, enmendado por Ley No. 70 de marzo 9, 1911, y 303 del Código de Enjuiciamiento. Civil, y 40, 58 y 60 del reglamento de este tribunal, se deses-tima la apelación-interpuesta por el demandado José Oller Díaz contra la sentencia dictada por la Corte de Distrito de San Juan, Sección Primera, el 24 de septiembre de 1914,-y comuniqúese al tribunal sentenciador a los efectos pro-cedentes.

Desestimada la apelación y denegada la mo-ción del apelante.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro, Aldrey y Hutchison.